Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 9-12, 14-17, 20-26, 28, and 31-42 are pending.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered (Remark 09/08/2021).
Applicant’s effort to clarify and elaborate on the potential written support for the limitation at issue are greatly appreciated, the Examiner however respectfully determines that they are insufficient to establish the case for the very specific scenario of:  even prior to the arrival of the incoming call, the user of the mobile device has already been engaged with (i) an on-going call while (ii) viewing a visual presentation of a multi-media content.  As such, the arrival and the handling of the incoming call occurs while (i) and (ii) are on-going.
In other words, the Specification, under written description requirement, are expected to provide specific disclosure for a call situation involves 3 parties ( two already in communication), while a multimedia content is being presented in the active participant that has 2 incoming calls. 
Applicant point at item 501 of Fig. 5 and ¶0091-0092 as primary support.
The Examiner has fully considered the section.  
The Examiner respectfully asserts that, while the cited evidences provided for an incoming interruptive event during performance of one or more activities on the user device, the situation of 3 callers during an visual presentation of a multi-media content is too specific.  Such specificity, on which the supposed novelty hinges upon, is expected to be explained on how they 
Considering the following example: 
Supposed a hypothetical Specification specifically states “ determining location using a combination of GPS, triangulation, and accelerometer”. This does not constitute a sufficient written description for a claim of the same feature unless the Specification clearly states how the “combination” are exactly implemented.
In other words, the Examiner finds the cited evidence at best conjecturally implies the concept as claimed, but does not explicitly disclose how the very specific situation is particularly implemented.
Furthermore, the notion of multiple calls was previously contested in the Appeal of record.  in the Board Decision dated 06/23/2020 per record, pages 6 through 7, the Board has cemented the fact that the Specification do not have sufficient support for concurring calls. Specifically:  “We note the listing in paragraph 42 of the Specification (on pages 19 and 20) indicates (in the code listing comment) that the “Incoming call- goes from IDLE to RINGING when it rings, to OFFHOOK when it’s answered, to IDEE when it is hung up.” However, we find nothing in the subsequent “switch (state)” case statement that necessarily discloses a “second incoming call occurring during the accepted first incoming call,'''’ as recited in dependent claim 43 (emphasis added). See Lockwood, 107 F.3d at 1572.”
As the Board has settled on the notion of “second incoming call occurring during the accepted first incoming call”, similar arguments are considered moot. The Examiner, regardless 
In view of the above, the Examiner respectfully sustained the rejections at issue.
Regarding argument pertaining reference VAnEpps, the Examiner asserts that the reference discloses an incoming call occurs during a video call, which is a voice call with a video presentation, and a call notification/handling is presented (See at least Fig. 3D, 0023, 0024). A video conference is a voice call with an on-going video for any given party involves.  With an incoming call into an on-going video conference, VanEpp discloses the particular situation of “second incoming call occurring during the accepted first incoming call” during a video presentation described in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-6, 9-12, 14-17, 20-26, 28, and 31-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 1, 14, 40 and 20 are independent claims.
Claims 1, 14, 40, and 20 are amended to state, among other things, that “receiving an indication of the incoming call by the uninterrupted media play and call management system, during the playing of the media on the user device via a graphical user interface provided by the uninterrupted media play and call management system on the user device and during an another call; generating a notification object with one or more of a plurality of call management options for the incoming call”
Claim construction:
In this amendment, Applicant now establishes that, even prior to the arrival of the incoming call, the user of the mobile device has already been engaged with (i) an on-going call while (ii) viewing a visual presentation of a multi-media content.  As such, the arrival and the handling of the incoming call occurs while (i) and (ii) are on-going.
The Examiner has reviewed and evaluated the Drawings and the text Specification.
The Drawings do not appear to indicate at any point that the arrival of the incoming call occurs while both (i) and (ii) are ongoing.  Most relevant illustrations include: Fig. 3E for example only shows playing of media while handling an incoming call. Fig. 4 only shows two users engaging in a call. Fig. 5 does not show any third party that is engaged in another call with the user. The Fig. 7s shows various interfaces with contacts, however do not appear to shows multiple concurring calls. 
The Specification text follow closely with the figures and does not appear to indicate any third party that is already engaged with the instant user of the mobile device in an on-going call that is concurrent with the presentation of the media. 
Furthermore, in the Board Decision dated 06/23/2020 per record, pages 6 through 7, the Board has cemented the fact that the Specification do not have sufficient support for concurring calls. Specifically:  “We note the listing in paragraph 42 of the Specification (on pages 19 and 20) indicates (in the code listing comment) that the “Incoming call- goes from IDLE to RINGING when it rings, to OFFHOOK when it’s answered, to IDEE when it is hung up.” However, we find nothing in the subsequent “switch (state)” case statement that necessarily discloses a “second incoming call occurring during the accepted first incoming call,'''’ as recited in dependent claim 43 (emphasis added). See Lockwood, 107 F.3d at 1572.”
The Examiner has attempted several good-faith revisits to the Specification to search for evidences that at least suggest the claimed notion at issue.  However, the Examiner has not found any of such. As such, the Examiner deems that the Specification does not have sufficient support for the concurring calls notion.
All dependent claims fall together with the respective base claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 15, 21-23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US 2014/0018049) in view of Eide et al. (US 2008/0209480) in further view of Ort (US 7,342,594) and in further view of Kim et al. (US 2015/0121278) and in further view of VanEpps (US 2008/0002022)

As to claim 14:
Cannon discloses an electronic device employing an uninterrupted media play and call management system for managing an incoming call during playing of a viewable media on the electronic device, without interrupting the playing of the media on the electronic device (Abstract, device 150 in Fig. 8, the system in in Fig. 1, comprising system for managing incoming call during video playback without interruption), the electronic device further employing a single screen that is configured to simultaneously allow one or more managing calls or text messaging (See Fig. 2, a screen that allows viewing of the content while showing call management options, ¶0027, ' a subscriber can manage incoming calls via input with respect to visual prompts simultaneously displayed on a display screen along with concurrently displayed streaming content’)
The electronic device comprising: 
a non-transitory computer readable storage medium configured to store computer program instructions defined by the uninterrupted media play and call management system; at least one processor communicatively coupled to the non-transitory computer readable storage medium, the at least one processor configured to execute the defined computer program instructions; (See ¶0033, 0133, a processor,  computer readable medium on which software instructions are encoded for subsequent execution. the instructions, when executed in a computerized device, program and/or cause the processor to perform the operations disclosed)
 a display screen configured to display a graphical user interface (Fig. 2, GUI comprising an area portion that showing the content 135 and a portion containing 145-1 provided by the uninterrupted media play and call management system (See Fig. 2/4, display screen with graphical interface for managing call during playback provided by the device's system, ¶0142, laptop, phone implementations in which a display is a generic part of);
 And the uninterrupted media play and call management system comprising:
data reception computer program instructions configured to receive an indication of the incoming call during the playing of the media on the electronic device via the graphical user interface; (¶0061, network communication manager having software instructions to receive an incoming call alert during rendition of content currently played back on the display, See Fig. 2 for example)

notification generation computer program instructions configured to generate a notification object with one or more of a plurality of call management options for the incoming call in one of a plurality of configurable formats based on preconfigured criteria; (¶0061, 0081, the network communication manager having software instructions to generate a notification object such as seen in at least Fig. 2/4, with one or more call-options. Since the content/format of the notification object is defined by software. The notification object, for example 145-1, is configure to show various information as illustrated, therefore configurable. The format of the notification information is preconfigured by the software coders in forms/constraint of choice as seen in Fig. 2.  Also in Abstract, 008, based on a previous setting of by the user affects the generation of an upcoming notification.)

notification overlay computer program instructions configured to overlay the generated notification object with the one or more of the call management options as a screen on the graphical user interface, while supporting continued playing of the media on the electronic device via the graphical user interface without interrupting the incoming call; (See Fig. 2, software providing call handling options to be selected are provided in the notification 145-1, See also ¶0027, receiving a selection of one or more call handling options and process the selection accordingly. The call is forwarded, rather than rejected, i.e. not interrupted, while the content is simultaneously playing)

 the data reception computer program instructions further configured to receive a selection of one of the one or more of the call management options through the overlaid notification object from the electronic device and process the received selection of the one of the one or more of the call management options; (See Fig. 2, software providing call handling options to be selected are provided in the notification 145-1, See also ¶0027, receiving a selection of one or more call handling options and process the selection accordingly)

 And an action computer program instructions configured to perform one or more executable actions on one or more of the incoming calls and the playing of the media on the electronic device based on the processed selection of the one of the one or more of the call management options. (See Cannon, at least ¶ 0004, a call can simply be answered, or ignored and/or forwarded in ¶0027, 0087, for example, in response to receiving selection of the call option by a viewer, the network communication manager forwards the incoming phone call to voice mail and terminates generation of an audio alert signal associated with the phone call. Accordingly, a subscriber can manage incoming calls via input with respect to visual prompts simultaneously displayed on a display screen along with concurrently displayed streaming content)

Cannon discloses one or more of call management options with format based on preconfigured criteria, however is silent on the preconfigured criteria comprises a text only mode for allowing communications using text messages while supporting the continued playing of the media on the user device via the graphical user interface without the interruption by the incoming call.

Eide in a related field discloses the features above, see at least ¶0072, wherein a communication setting includes simultaneously sending texts, instant messages on the content they are viewing on their mobile devices without stopping the content on a graphical user interface.

It would have been obvious to one of ordinary skill in the art before effective filing date of the invention that Cannon’s non-interruption viewing system to include Eide’s features of simultaneously sending texts, instant messages on the content they are viewing on their mobile devices without stopping the content on a graphical user interface to advantageous providing support multi-tasking users (See Eide, ¶0072).


 translucent nature of such screen.

However, the technology of rendering overlapping graphical objects on a mobile device wherein the ‘blocking’ object is rendered as translucent to avoid a non-blocking display is well-known in the art.
Ort, in a related field discloses such feature, i.e. of rendering overlapping graphical objects on a mobile device wherein the ‘blocking’ object is rendered as translucent to avoid a non-blocking display in at least Abstract, col 7, lines 58 to 67.

It would have been obvious to one of ordinary skill in the art before effective filing date of the invention that Cannon’s non-interruption viewing system to include Ort’s features of rendering overlapping graphical objects on a mobile device wherein the ‘blocking’ object is rendered as translucent to avoid a non-blocking display to advantageously avoid irritating obstruction of other content (See Col. 2, lines 1-11 of Ort)

Cannon in view of Eide and Ort discloses a non-limiting variety of call handling options, however does not specifically indicates an option for accepting incoming call while supporting the continued playing of the media on the user device.

However this particular call handling option is well established in the art as shown in Kim, in which, according to ¶0033, wherein upon an incoming call arrives while a movie is being played, 

It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to implement Kim’s call handling option of call acceptance while allowing movie playback.  This implementation advantageously allow for uninterrupted movie experience in situation where other user(s) might not wish be interrupted despite the incoming call for someone else, ¶0033.

Cannon in view of Eide, Kim and Ort discloses handling an incoming call during a video playback, however does not specifically that incoming call arriving during another call.

VAnEpps discloses an incoming call occurs during a video call, which is a voice call with a video presentation, and a call notification/handling is presented (See at least Fig. 3D, 0023, 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that, in the system of Cannon and others, the call handling feature for an incoming call is presented during a video stream and a voice call (i.e. a video call).  Such implementation advantageously allow for appropriate call handling depending on the situation (See ¶0003 of VanEpps)
 

As to claim 15:
See Fig. 2, a stamp notification 145-1 with name, numbers and other details regarding the caller)

As to claim 21:
Cannon in the combination established above which discloses all limitations of claim 14, wherein the notification object comprises one or more of a plurality of identifiers of a caller of the incoming call, wherein the identifiers comprise a name, a contact number, and an image of the caller. (See Cannon, Fig. 2, 145-1 showing name)

As to claim 22:
Cannon’s combination discloses all limitations of claim 14, wherein the notification object in the one of the configurable formats comprises one or more interface elements in operable communication with the data reception computer program instructions for receiving the selection of the one of the one or more of the call management options from the electronic device. (See Cannon, Fig. 2, software providing call handling options to be selected are provided in the notification 145-1, See also ¶0027, receiving a selection of one or more call handling options and process the selection accordingly. GUI includes variety of interactive options 220-1 to be acted upon by the user)
As to claim 23:
Cannon’s combination discloses all limitations of claim 14, wherein the action computer program instructions is further configured to perform: 
See Cannon, Fig. 2, at least 2 sections, including area that still shows the played-back content 135 and the area that supports 145-1, which allow user to perform call handling options during playback) ; and executing the one of the call management options on one of the interface sections of the graphical user interface, and continuing the playing of the media on another one or more of the interface sections of the graphical user interface. (Cannon, ¶0026, command may be selected from the at least one call handling option and indicate how to handle the phone call and/or future calls. In one embodiment, the network communication manager handles the phone call in accordance with the received command. Accordingly, via input with respect to a call handling option simultaneously displayed along with a rendition of streaming content on the display screen, a subscriber can notify a network communication manager how to handle one or more phone calls and/or phone call alerts.

As to claim 28:
Cannon’s combination discloses all limitations of claim 14 configured as one of a tablet computing device, a wearable computing device, a mobile phone, and a personal computer. (See Cannon, ¶0032, personal computer)


Claims 1, 2, 3, 4, 9, 20, 32,  40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US 2014/0018049) in further view of Ort (US 7,342,594) and in further view of Kim et al. (US 2015/0121278) and VanEpps (US 2008/0002022)


As to claim 1:
Cannon discloses a method for managing an incoming call (Abstract, device 150 in Fig. 8, the system in in Fig. 1, comprising system for managing incoming call during playback without interruption), without interrupting a playing of viewable media on the user device (See Fig. 2/4, display screen with graphical interface for managing call during playback provided by the device's system, ¶0142, laptop, phone implementations in which a display is a generic part of); the method employing a single screen that is configured to simultaneously allow uninterrupted playing of the viewable media and at least one or more of managing calls, text messaging (See Fig. 2, a screen that allows viewing of the content while showing call management options, ¶0027, ' a subscriber can manage incoming calls via input with respect to visual prompts simultaneously displayed on a display screen along with concurrently displayed streaming content’)
 the method further employing an uninterrupted media play and call management system executable by at least one processor configured to execute computer program instructions for performing the method, (See ¶0033, 0133, a processor,  computer readable medium on which software instructions are encoded for subsequent execution. the instructions, when executed in a computerized device, program and/or cause the processor to perform the operations disclosed) the method comprising: receiving an indication of the incoming call by the uninterrupted media play and call management system, during the playing of the media on the user device via a graphical user interface provided by the uninterrupted media play and call management system (¶0061, network communication manager having software instructions to receive an incoming call alert during rendition of content currently played back on the display, See Fig. 2 for example); generating a notification object with one or more of a plurality of call management options for the incoming call in one of a plurality of configurable formats based on preconfigured criteria by the uninterrupted media play and call management system; (¶0061, 0081, the network communication manager having software instructions to generate a notification object such as seen in at least Fig. 2/4, with one or more call-options. Since the content/format of the notification object is defined by software. The notification object, for example 145-1, is configure to show various information as illustrated, therefore configurable. The format of the notification information is preconfigured by the software coders in forms/constraint of choice as seen in Fig. 2.  Also in Abstract, 008, based on a previous setting of by the user affects the generation of an upcoming notification.) overlaying the generated notification object with the one or more of the call management options as the single screen (Se Fig. 2, the call management 145-1) on the graphical user interface by the uninterrupted media play and call management system, while supporting continued playing of the media on the user device via the graphical user interface without interrupting the incoming call; wherein the screen allows viewing of the media being played on the graphical user interface (¶ 0027, 0061, 0081, the network communication manager having software instructions to allow the notification object (145-1) such as seen in at least Fig. 2/4, with one or more call-options displayed over a currently played content, the content is not shut down but still concurrently played/displayed with the notification, i.e. without blocking the content in entirety) receiving a selection of one of the one or more of the call management options through the overlaid notification object from the user device and processing the received selection of the one of the one or more of the call See Fig. 2, software providing call handling options to be selected are provided in the notification 145-1, See also ¶0027, receiving a selection of one or more call handling options and process the selection accordingly) by the uninterrupted media play and call management system; and performing one or more executable actions on one or more of the incoming call and the playing of the media on the user device by the uninterrupted media play and call management system based on the processed selection of the one of the one or more of the call management options. (See at least ¶ 0004, a call can simply be answered, or ignored and/or forwarded in ¶0027, 0087,  for example, in response to receiving selection of the call option by a viewer, the network communication manager forwards the incoming phone call to voice mail and terminates generation of an audio alert signal associated with the phone call. Accordingly, a subscriber can manage incoming calls via input with respect to visual prompts simultaneously displayed on a display screen along with concurrently displayed streaming content).

Cannon also discloses the screens 145-1, for example, for displaying call handling options while having simultaneously having the content playing per ¶0017 and Fig. 2, however neither Cannon nor Eide does explicitly disclose the translucent nature of such screen.

However, the technology of rendering overlapping graphical objects on a mobile device wherein the ‘blocking’ object is rendered as translucent to avoid a non-blocking display is well-known in the art.


It would have been obvious to one of ordinary skill in the art before effective filing date of the invention that Cannon’s non-interruption viewing system to include Ort’s features of rendering overlapping graphical objects on a mobile device wherein the ‘blocking’ object is rendered as translucent to avoid a non-blocking display to advantageously avoid irritating obstruction of other content (See Col. 2, lines 1-11 of Ort).

Cannon in view of Ort discloses a non-limiting variety of call handling options, however does not specifically indicates an option for accepting incoming call while supporting the continued playing of the media on the user device.

However this particular call handling option is well established in the art as shown in Kim, in which, according to ¶0033, wherein upon an incoming call arrives while a movie is being played, the GUI provides call handling option to enable accepting the call while supporting the continuation of the movie playback.

It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to implement Kim’s call handling option of call acceptance while allowing movie playback.  This implementation advantageously allow for uninterrupted movie experience in 

Cannon in view of Eide, Kim and Ort discloses handling an incoming call during a video playback, however does not specifically that incoming call arriving during another call.

VAnEpps discloses an incoming call occurs during a video call, which is a voice call with a video presentation, and a call notification/handling is presented (See at least Fig. 3D, 0023, 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that, in the system of Cannon and others, the call handling feature for an incoming call is presented during a video stream and a voice call (i.e. a video call).  Such implementation advantageously allow for appropriate call handling depending on the situation (See ¶0003 of VanEpps)


As to claim 20:
 Cannon discloses a non-transitory computer readable storage medium having embodied thereon, computer program codes comprising instructions executable by at least one processor for managing an incoming call (See ¶0033, 0133, a processor,  computer readable medium on which software instructions are encoded for subsequent execution. the instructions, when executed in a computerized device, program and/or cause the processor to perform the operations disclosed) without interrupting a playing of a viewable media on the user device, (See Fig. 2/4, display screen with graphical interface for managing call during playback provided by the device's system, ¶0142, laptop, phone implementations in which a display is a generic part of);  employing a single screen that is configured to simultaneously allow uninterrupted playing of the viewable media and at least one or more managing calls, text messaging (See Fig. 2, a screen that allows viewing of the content while showing call management options, ¶0027, ' a subscriber can manage incoming calls via input with respect to visual prompts simultaneously displayed on a display screen along with concurrently displayed streaming content’) the computer program codes comprising: a first computer program code for receiving an indication of the incoming call during the playing of the media on the user device via a graphical user interface provided on the user device; (¶0061, network communication manager having software instructions to receive an incoming call alert during rendition of content currently played back on the display, See Fig. 2 for example  of interface) a second computer program code for generating a notification object with one or more of a plurality of call management options for the incoming call in one of a plurality of configurable formats based on preconfigured criteria; (¶0061, 0081, the network communication manager having software instructions to generate a notification object such as seen in at least Fig. 2/4, with one or more call-options. Since the content/format of the notification object is defined by software. The notification object, for example 145-1, is configure to show various information as illustrated, therefore configurable. The format of the notification information is preconfigured by the software coders in forms/constraint of choice as seen in Fig. 2.  Also in Abstract, 008, based on a previous setting of by the user affects the generation of an upcoming notification.) a third computer program code for overlaying the generated notification object with the one or more of the call management options as a the single screen (See Fig. 2, 145-1) on the graphical user interface, while supporting continued playing of the media on the user device via the graphical user interface without interrupting the incoming call; wherein the screen allows (¶ 0027, 0061, 0081, the network communication manager having software instructions to allow the notification object (145-1) such as seen in at least Fig. 2/4, with one or more call-options displayed over a currently played content, the content is not shut down but still concurrently played/displayed with the notification, i.e. without blocking the content in entirety) a fourth computer program code for receiving a selection of one of the one or more of the call management options through the overlaid notification object from the user device and processing the received selection of the one of the one or more of the call management options; (See Fig. 2, software providing call handling options to be selected are provided in the notification 145-1, See also ¶0027, receiving a selection of one or more call handling options and process the selection accordingly) and a fifth computer program code for performing one or more executable actions on one or more of the incoming call and the playing of the media on the user device based on the processed selection of the one of the one or more of the call management options. (See at least ¶ 0004, a call can simply be answered, or ignored and/or forwarded in ¶0027, 0087,  for example, in response to receiving selection of the call option by a viewer, the network communication manager forwards the incoming phone call to voice mail and terminates generation of an audio alert signal associated with the phone call. Accordingly, a subscriber can manage incoming calls via input with respect to visual prompts simultaneously displayed on a display screen along with concurrently displayed streaming content)

Cannon also discloses the screens 145-1, for example, for displaying call handling options while having simultaneously having the content playing per ¶0017 and Fig. 2, however neither Cannon nor Eide does explicitly disclose the translucent nature of such screen.

However, the technology of rendering overlapping graphical objects on a mobile device wherein the ‘blocking’ object is rendered as translucent to avoid a non-blocking display is well-known in the art.
Ort, in a related field discloses such feature, i.e. of rendering overlapping graphical objects on a mobile device wherein the ‘blocking’ object is rendered as translucent to avoid a non-blocking display in at least Abstract, col 7, lines 58 to 67.

It would have been obvious to one of ordinary skill in the art before effective filing date of the invention that Cannon’s non-interruption viewing system to include Ort’s features of rendering overlapping graphical objects on a mobile device wherein the ‘blocking’ object is rendered as translucent to avoid a non-blocking display to advantageously avoid irritating obstruction of other content (See Col. 2, lines 1-11 of Ort).
Cannon in view of Ort discloses a non-limiting variety of call handling options, however does not specifically indicates an option for accepting incoming call while supporting the continued playing of the media on the user device.

However this particular call handling option is well established in the art as shown in Kim, in which, according to ¶0033, wherein upon an incoming call arrives while a movie is being played, the GUI provides call handling option to enable accepting the call while supporting the continuation of the movie playback.



Cannon in view of Eide, Kim and Ort discloses handling an incoming call during a video playback, however does not specifically that incoming call arriving during another call.

VAnEpps discloses an incoming call occurs during a video call, which is a voice call with a video presentation, and a call notification/handling is presented (See at least Fig. 3D, 0023, 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that, in the system of Cannon and others, the call handling feature for an incoming call is presented during a video stream and a voice call (i.e. a video call).  Such implementation advantageously allow for appropriate call handling depending on the situation (See ¶0003 of VanEpps)


As to claim 40:
Cannon discloses an electronic device employing an uninterrupted media play and call management system for managing an incoming call during a playing of  a viewable media on the electronic device, without interrupting the playing of the media on the electronic device Abstract, device 150 in Fig. 8, the system in in Fig. 1, comprising system for managing incoming call during playback without interruption), the electronic device further employing a single screen that is configured to simultaneously allow uninterrupted playing of the viewable media and at least one or more managing calls and text messaging (See Fig. 2, a screen that allows viewing of the content while showing call management options, ¶0027, ' a subscriber can manage incoming calls via input with respect to visual prompts simultaneously displayed on a display screen along with concurrently displayed streaming content’)
the electronic device comprising: 
a non-transitory computer readable storage medium configured to store computer program instructions defined by the uninterrupted media play and call management system; at least one processor communicatively coupled to the non-transitory computer readable storage medium, the at least one processor configured to execute the defined computer program instructions; (See ¶0033, 0133, a processor,  computer readable medium on which software instructions are encoded for subsequent execution. the instructions, when executed in a computerized device, program and/or cause the processor to perform the operations disclosed)
 a display screen configured to display a graphical user interface (Fig. 2, GUI comprising an area portion that showing the content 135 and a portion containing 145-1 provided by the uninterrupted media play and call management system (See Fig. 2/4, display screen with graphical interface for managing call during playback provided by the device's system, ¶0142, laptop, phone implementations in which a display is a generic part of);
 and the uninterrupted media play and call management system comprising:
 a data reception computer program instructions configured to receive an indication of the incoming call during the playing of the media on the electronic device via the graphical user interface; (¶0061, network communication manager having software instructions to receive an incoming call alert during rendition of content currently played back on the display, See Fig. 2 for example)

 a notification generation computer program instructions configured to generate a notification object with one or more of a plurality of call management options for the incoming call in one of a plurality of configurable formats based on preconfigured criteria; (¶0061, 0081, the network communication manager having software instructions to generate a notification object such as seen in at least Fig. 2/4, with one or more call-options. Since the content/format of the notification object is defined by software. The notification object, for example 145-1, is configure to show various information as illustrated, therefore configurable. The format of the notification information is preconfigured by the software coders in forms/constraint of choice as seen in Fig. 2.  Also in Abstract, 008, based on a previous setting of by the user affects the generation of an upcoming notification.)

a notification overlay computer program instructions configured to overlay the generated notification object with the one or more of the call management options as a screen on the graphical user interface, while supporting continued playing of the media on the electronic device via the graphical user interface without interrupting the incoming call; (See Fig. 2, software providing call handling options to be selected are provided in the notification 145-1, See also ¶0027, receiving a selection of one or more call handling options and process the selection accordingly. The call is forwarded, rather than rejected, i.e. not interrupted, while the content is simultaneously playing)

See Fig. 2, software providing call handling options to be selected are provided in the notification 145-1, See also ¶0027, receiving a selection of one or more call handling options and process the selection accordingly)

 and an action computer program instructions configured to perform one or more executable actions on one or more of the incoming call and the playing of the media on the electronic device based on the processed selection of the one of the one or more of the call management options. (See at least ¶ 0004, a call can simply be answered, or ignored and/or forwarded in ¶0027, 0087,  for example, in response to receiving selection of the call option by a viewer, the network communication manager forwards the incoming phone call to voice mail and terminates generation of an audio alert signal associated with the phone call. Accordingly, a subscriber can manage incoming calls via input with respect to visual prompts simultaneously displayed on a display screen along with concurrently displayed streaming content)


Cannon also discloses the screens 145-1, for example, for displaying call handling options while having simultaneously having the content playing per ¶0017 and Fig. 2, however neither Cannon nor Eide does explicitly disclose the translucent nature of such screen.


Ort, in a related field discloses such feature, i.e. of rendering overlapping graphical objects on a mobile device wherein the ‘blocking’ object is rendered as translucent to avoid a non-blocking display in at least Abstract, col 7, lines 58 to 67.

It would have been obvious to one of ordinary skill in the art before effective filing date of the invention that Cannon’s non-interruption viewing system to include Ort’s features of rendering overlapping graphical objects on a mobile device wherein the ‘blocking’ object is rendered as translucent to avoid a non-blocking display to advantageously avoid irritating obstruction of other content (See Col. 2, lines 1-11 of Ort).

Cannon in view of Ort discloses a non-limiting variety of call handling options, however does not specifically indicates an option for accepting incoming call while supporting the continued playing of the media on the user device.

However this particular call handling option is well established in the art as shown in Kim, in which, according to ¶0033, wherein upon an incoming call arrives while a movie is being played, the GUI provides call handling option to enable accepting the call while supporting the continuation of the movie playback.



Cannon in view of Eide, Kim and Ort discloses handling an incoming call during a video playback, however does not specifically that incoming call arriving during another call.

VAnEpps discloses an incoming call occurs during a video call, which is a voice call with a video presentation, and a call notification/handling is presented (See at least Fig. 3D, 0023, 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that, in the system of Cannon and others, the call handling feature for an incoming call is presented during a video stream and a voice call (i.e. a video call).  Such implementation advantageously allow for appropriate call handling depending on the situation (See ¶0003 of VanEpps)

As to claim 2:
Cannon in the combination which discloses all limitations of claim 1, wherein the notification object comprises one or more of a plurality of identifiers of a caller of the incoming call, wherein the identifiers comprise a name, a contact number, and an image of the caller. (See Cannon, Fig. 2, 145-1 showing name)

Cannon’s combination discloses all limitations of claim 1, wherein the notification object in the one of the configurable formats is one of a calendar object, a stamp object, and a blinder object. (See Cannon, Fig. 2, a notification 145-1 with name, numbers and other details regarding the caller)

As to claim 4:
Cannon’s combination discloses all limitations of claim 1, wherein the notification object in the one of the configurable formats comprises one or more interface elements in operable communication with the data reception computer program instructions for receiving the selection of the one of the one or more of the call management options from the electronic device. (See Cannon, Fig. 2, software providing call handling options to be selected are provided in the notification 145-1, See also ¶0027, receiving a selection of one or more call handling options and process the selection accordingly. GUI includes variety of interactive options 220-1 to be acted upon by the user)

As to claim 9/32:
Cannon’s combination discloses all limitations of claim 1/20, wherein Cannon discloses the performance of the one or more executable actions on the one or more of the incoming calls and the playing of the media on the user device further comprises:
configuring the graphical user interface into a configurable number of interface sections to allow a recipient of the incoming call to execute the one of the call management options during the playing of the media on the electronic device (See Fig. 2, at least 2 sections, including area that still shows the played-back content 135 and the area that supports 145-1, which allow user to perform call handling options during playback) ; and executing the one of the call management options on one of the interface sections of the graphical user interface, and continuing the playing of the media on another one or more of the interface sections of the graphical user interface. (¶0026, command may be selected from the at least one call handling option and indicate how to handle the phone call and/or future calls. In one embodiment, the network communication manager handles the phone call in accordance with the received command. Accordingly, via input with respect to a call handling option simultaneously displayed along with a rendition of streaming content on the display screen, a subscriber can notify a network communication manager how to handle one or more phone calls and/or phone call alerts)

As to claim 41:
Cannon’s combination discloses all limitations of claim 1 and Cannon further discloses the media is one of a live broadcast event, a streaming content, a downloaded content, and a stored content, the media including at least a visual component. (Cannon, Abstract – streaming content viewed on a display)
As to claim 42:
Cannon’s combination discloses all limitations of claim 1, wherein Cannon further discloses the one or more incoming calls include a plurality of incoming calls, and one or more given executable actions are respectively performed on the plurality of the incoming calls during the playing of the media on the user device. See Cannon ¶0015, a plurality of phone calls being handled during playback, the action being call blocking.

Claims 5, 33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US 2014/0018049) in view of Ort (US 7,342,594) and in further view of Kim et al. (US 2015/0121278) and in further view of VanEpps (US 2008/0002022) in further view of Kim (US 2014/0215401).

As to claim 5:
Cannon’s combination discloses all limitations of claim 1, however is silent on notification generation computer program instructions is further configured to configure a calendar object to log the incoming call, the playing of the media on the electronic device, and the one or more executable actions performed on the one or more of the incoming calls and the playing of the media on the electronic device.

However, the feature of logging events on an electronic device using a calendar software is well-known in the art, such as disclosed in Kim.
Kim, in a pertaining field of endeavor, discloses a user device having program configured to log events occurred in the user device, the logged information including information related to calls and media such as music and video played and actions performed on the calls (see at least ¶ 0028, 0114, See also Fig. 5F, action performed on the call, such as "connected" for a duration)

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the Kim’s features of logging all information related to the events (call, media, messages) occurred at the user device to the disclosure of Cannon to arrive at the invention.  

As to claim 33:
Cannon’s combination discloses all limitations of claim 20, however does not explicitly disclose action computer program instructions is further configured to record the media being played for later use in one of the electronic device, a cloud computing environment, and a combination thereof for a duration of the incoming call.
The claim limitation is merely directed to retention of received media data for an particular intended use (later user).  However, such a feature is well-established in the art, Kim discloses a user device that receives various data, including multimedia data (video/audio) per ¶0050, where data can be from an external device (See 0084) and store the received video data (See ¶0022), which is accessible in a later time.
It would have been obvious to one of ordinary skill in the art at the time of the invention that Cannon’s system is implemented with the feature to store received video data for later use as disclosed by Kim to remind user of which contents being received from an external device, i.e. past feature use (Kim 0006-0008), and save system bandwidth, i.e. eliminating the need to downloading the content again.

As to Claim 36:
The combination of Cannon discloses all limitations of claim 5, wherein the calendar object is further configured to provide one or more options for answering the incoming call, rejecting the incoming call and initiating a text communication, (See Kim, Fig. 5C, calendar object to include .


Claims 16, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US 2014/0018049) in view of Eide et al. (US 2008/0209480) and in view of Ort (US 7,342,594) in view of Kim et al. (US 2015/0121278) and in further view of VanEpps (US 2008/0002022) in further view of Kim (US 2014/0215401).

As to claim 16:
Cannon’s combination discloses all limitations of claim 14, however is silent on notification generation computer program instructions is further configured to configure a calendar object to log the incoming call, the playing of the media on the electronic device, and the one or more executable actions performed on the one or more of the incoming calls and the playing of the media on the electronic device.

However, the feature of logging events on an electronic device using a calendar software is well-known in the art, such as disclosed in Kim.


It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the Kim’s features of logging all information related to the events (call, media, messages) occurred at the user device to the disclosure of Cannon to arrive at the invention.  Such implementation advantageously allows for user to easily be reminded of past actions performed on user device as suggested by Kim in ¶0006-0008.

As to claim 24:
Cannon’s combination discloses all limitations of claim 14, however does not explicitly disclose action computer program instructions is further configured to record the media being played for later use in one of the electronic device, a cloud computing environment, and a combination thereof for a duration of the incoming call.
The claim limitation is merely directed to retention of received media data for a particular intended use (later user).  However, such a feature is well-established in the art, Kim discloses a user device that receives various data, including multimedia data (video/audio) per ¶0050, where data can be from an external device (See 0084) and store the received video data (See ¶0022), which is accessible in a later time.
It would have been obvious to one of ordinary skill in the art at the time of the invention that Cannon’s system is implemented with the feature to store received video data for later use as .

Claims 6 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US 2014/0018049) in view of Ort (US 7,342,594) and in further view of Kim et al. (US 2015/0121278) and in further view of VanEpps (US 2008/0002022) in further view of Kim (US 2014/0215401) and in further view of Carion (US 2009/0036105).

As to claim 6: 
The combination discloses all limitations of claim 5, wherein Kim discloses the notification generation computer program instructions is further configured to configure the calendar object to log data comprising messages communicated between users, recordings of the media in one of the electronic device, a cloud computing environment, and a combination thereof, images, and social media, and create and schedule recording of the media and user events. (See Kim, ¶0110, 0114, 0009 logged data includes text messages, images, video, audio, social media, stored at memory per ¶0022, the log records are created and put in a schedule form such as shown in Fig. 10D, or 10B.
Neither explicitly discloses the logged information includes ratings of quality of the media. However, such feature is well-established in the field, such as disclosed in Carion.  Carion discloses a wireless device configured to request and receive requested a record of media content, in which rating content and polling result are also rendered for display (See at least Abstract, ¶0048 and Fig. 6)


As to claim 31:
Cannon discloses all limitations of claim 20, however does not explicitly disclose action computer program instructions is further configured to record the media being played for later use in one of the electronic device, a cloud computing environment, and a combination thereof for a duration of the incoming call.
The claim limitation is merely directed to retention of received media data for a particular intended use (later user).  However, such a feature is well-established in the art, Kim discloses a user device that receives various data, including multimedia data (video/audio) per ¶0050, where data can be from an external device (See 0084) and store the received video data (See ¶0022), which is accessible in a later time.
It would have been obvious to one of ordinary skill in the art at the time of the invention that Cannon’s system is implemented with the feature to store received video data for later use as disclosed by Kim to remind user of which contents being received from an external device, i.e. past feature use (Kim 0006-0008), and save system bandwidth, i.e. eliminating the need to downloading the content again.
Kim discloses the notification generation computer program instructions is further configured to configure the calendar object to log data comprising messages communicated between users, recordings of the media in one of the electronic device, a cloud computing environment, and a 
Neither explicitly discloses the logged information includes ratings of quality of the media. However, such feature is well-established in the field, such as disclosed in Carion.  Carion discloses a wireless device configured to request and receive requested a record of media content, in which rating content and polling result are also rendered for display (See at least Abstract, ¶0048 and Fig. 6)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include media quality indicators of Carion to the plethora of logged information of Kim’s combination to advantageously aid users in media selections, i.e. poll results or ratings allows for likely higher quality media.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US 2014/0018049) in view of Eide et al. (US 2008/0209480) and in view of Ort (US 7,342,594) in view of Kim et al. (US 2015/0121278) and in further view of VanEpps (US 2008/0002022) in further view of Kim (US 2014/0215401) and in further view of Carion (US 2009/0036105).

As to claim 17:
The combination discloses all limitations of claim 16, wherein Kim discloses the notification generation computer program instructions is further configured to configure the calendar object to log data comprising messages communicated between users, recordings of the media in one of 
Neither explicitly discloses the logged information includes ratings of quality of the media. However, such feature is well-established in the field, such as disclosed in Carion.  Carion discloses a wireless device configured to request and receive requested a record of media content, in which rating content and polling result are also rendered for display (See at least Abstract, ¶0048 and Fig. 6)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include media quality indicators of Carion to the plethora of logged information of Kim to advantageously aid users in media selections, i.e. poll results or ratings allows for likely higher quality media.

Claims 11, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US 2014/0018049) in view of Ort (US 7,342,594) and in further view of Kim et al. (US 2015/0121278) and in further view of VanEpps (US 2008/0002022)and in view of Sommer (US 2009/0187956).
As to claim 11/34:
Cannon’s combination discloses all limitations of claim 1/20, wherein the media being played comprises at least one of audio component and a video component replace the audio component of the media being played with audio of the incoming call, while rendering the video component 
However, such a feature is well-established in the field, as shown in Sommer.
Sommer in a related field discloses the media being played comprises an audio component and a video component (See 0015, content shown in screen and volume of audio), however is silent on and wherein the action computer program instructions is further configured to replace the audio component of the media being played with audio of the incoming call, while rendering the video component of the media being played on the graphical user interface for a duration of the incoming call, when the incoming call is accepted (See ¶0015, the content shown on TV or a media rendering device, i.e. computer, has volume muted (audio data is muted) and only allow rendering of the voice conversation audio data with the caller while the user is still watching the content on the screen when the call is connected)
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement Sommer’s feature of having content shown on TV or a media rendering device, i.e. computer, with audio volume muted (audio data is muted) and only allow rendering of the voice conversation audio data with the caller while the user is still watching the content on the screen when the call is connected.

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US 2014/0018049) in view of Eide et al. (US 2008/0209480) in further view of Ort (US 7,342,594) and in further view of Kim et al. (US 2015/0121278) and in further view of VanEpps (US 2008/0002022) and in view of Sommer (US 2009/0187956).
As to claim 25

However, such a feature is well-established in the field, as shown in Sommer.
Sommer in a related field discloses the media being played comprises an audio component and a video component (See 0015, content shown in screen and volume of audio), however is silent on and wherein the action computer program instructions is further configured to replace the audio component of the media being played with audio of the incoming call, while rendering the video component of the media being played on the graphical user interface for a duration of the incoming call, when the incoming call is accepted (See ¶0015, the content shown on TV or a media rendering device, i.e. computer, has volume muted (audio data is muted) and only allow rendering of the voice conversation audio data with the caller while the user is still watching the content on the screen when the call is connected)
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement Sommer’s feature of having content shown on TV or a media rendering device, i.e. computer, with audio volume muted (audio data is muted) and only allow rendering of the voice conversation audio data with the caller while the user is still watching the content on the screen when the call is connected.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US 2014/0018049) in view of Ort (US 7,342,594) and in further view of Kim et al. (US 2015/0121278) and in further view of VanEpps (US 2008/0002022) and in view of Hannum et al. (US 2006/0020993)

As to claim 10:
Cannon’s combination as above discloses all limitations of claim 1, however is silent on wherein the performance of the one or more executable actions on the one or more of the incoming calls and the playing of the media on the user device when the incoming call is accepted comprises: pausing the playing of the media by the uninterrupted media play and call management system; and recording the media being played for later use in one of the user device, a cloud computing environment, and a combination thereof by the uninterrupted media play and call management system for a duration of the incoming call.

However, such feature is well known in the field, such as shown in Hannum.
Hannum, in a related field, discloses a feature implemented in a call-handling system, in which responsive to the mobile device goes off-hook (i.e. user accepts the call), the video is paused as an option for call handling (See at least Fig. 6D, 697, 698 and associated texts)

It would have been obvious to one of ordinary skill in the art at the time of the invention that when the user in Cannon's disclosure accepts the call, the content is paused as suggested by Hannum, since Cannon's intention is to avoid the situation where the user might be missing the content being shown regardless of which call-options being chosen, and Hannum’s features help user to focus on the accepted call and still be able to enjoy the content after the call.


Claims 12 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US 2014/0018049) in view of Ort (US 7,342,594) and in further view of Kim et al. (US 2015/0121278) and in further view of VanEpps (US 2008/0002022) and in view of Dorcey (US 2013/0254708)
As to claim 12/35:
Cannon’s combination discloses all limitations of claim 1/20, however is silent on the action computer program instructions is further configured to reversibly configure the graphical user interface into a plurality of interface sections for the playing of up to a predetermined number of the media simultaneously.
However, such feature is well known in the field, such as shown in Dorcey. 
Dorcey in a related field discloses a personal computerized device with a display and is configured to provide simultaneous display of multimedia contents (See at least Fig. 3A) each section allow for multiple videos (See ¶000045-0048, multiple regions for videos that can be manipulated in size and number, just changes can be reversed by making the opposite change).
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement Cannon’s interface to have multiple sections that support simultaneous displays multiple videos as shown in Dorcey to beneficially enable greater number of media sources and fluid switch of user attention between media without having to go through the discrete switching (See at least Dorcey, ¶0041).


Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US 2014/0018049) in view of Eide et al. (US 2008/0209480) in further view of Ort (US 7,342,594) and in further view of Kim et al. (US 2015/0121278) and in further view VanEpps (US 2008/0002022) in view of Dorcey (US 2013/0254708)
As to claim 26:
Cannon’s combination discloses all limitations of claim 14, however is silent on the action computer program instructions is further configured to reversibly configure the graphical user interface into a plurality of interface sections for the playing of up to a predetermined number of the media simultaneously.
However, such feature is well known in the field, such as shown in Dorcey. 
Dorcey in a related field discloses a personal computerized device with a display and is configured to provide simultaneous display of multimedia contents (See at least Fig. 3A) each section allow for multiple videos (See ¶000045-0048, multiple regions for videos that can be manipulated in size and number, just changes can be reversed by making the opposite change).
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement Cannon’s interface to have multiple sections that support simultaneous displays multiple videos as shown in Dorcey to beneficially enable greater number of media sources and fluid switch of user attention between media without having to go through the discrete switching (See at least Dorcey, ¶0041).


Claim 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US 2014/0018049) in further view of Ort (US 7,342,594) and in further view of Kim et al. (US 2015/0121278) and in further view of VanEpps (US 2008/0002022) in further view of Incoming Mail (NPL), version 1.8 dated 10/06/2013.
As to claim 37:
Cannon's combination discloses all limitations of claim 3, wherein the uninterrupted media play and call management system overlays the object as the single translucent screen on the graphical user interface without interrupting the playing of the video.
Cannon's combination however does not explicitly disclose the notification object in a stamp object format.
However, the concept of aesthetically designing a notification object in various form in well known in the art, such as shown in the Incoming Mail (NPL) where an incoming communication notification is designed aesthetically in a postal format as shown in page 1 and 2.
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to design Cannon’s GUI objects in postal format as suggested by the NPL for simply aesthetic purpose.
Most importantly, Applicant is reminded that:  This is a utility patent application. In contrast with a design patent application, aesthetic design does not carry patentable weight. Applicant appears to claim a GUI notification object that is aesthetically formatted in form of a stamp, as admitted by in at least 0049 of the Specification.  The court found that matters relating to ornamentation only which have no technical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04. 

As to claim 38:
See Cannon, Fig. 2, the notification object is rendered as 145-1), and wherein the object with a notification comprises one or more interface elements for a user to interact with the graphical user interface to select one of the call management options while continuing to play the media on the user device without interruption. . (See at least ¶ 0004, a call can simply be answered, or ignored and/or forwarded in ¶0027, 0087,  for example, in response to receiving selection of the call option by a viewer, the network communication manager forwards the incoming phone call to voice mail and terminates generation of an audio alert signal associated with the phone call. Accordingly, a subscriber can manage incoming calls via input with respect to visual prompts simultaneously displayed on a display screen along with concurrently displayed streaming content)
Cannon's combination however does not explicitly disclose the notification object in a stamp object format.
However, the concept of aesthetically designing a notification object in various form in well known in the art, such as shown in the Incoming Mail (NPL) where an incoming communication notification is designed aesthetically in a postal format as shown in page 1 and 2.
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to design Cannon’s GUI objects in postal format as suggested by the NPL for simply aesthetic purpose.
Most importantly, Applicant is reminded that:  This is a utility patent application. In contrast with a design patent application, aesthetic design does not carry patentable weight. Applicant appears to claim a GUI notification object that is aesthetically formatted in form of a stamp, as . 

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US 2014/0018049) in further view of Ort (US 7,342,594) and in further view of Kim et al. (US 2015/0121278) and in further view of VanEpps (US 2008/0002022) in further view of Yeh et al. (US 2010/0261505)

Claim 39:
The combination of Cannon discloses all limitations of claim 1, wherein the uninterrupted media play and call management system selects one of the call management options based on a inputs being applied on the overlaid notification while continuing to play the media on the user device without interruption. . (See Cannon, at least ¶ 0004, a call can simply be answered, or ignored and/or forwarded in ¶0027, 0087, for example, in response to receiving selection of the call option by a viewer, the network communication manager forwards the incoming phone call to voice mail and terminates generation of an audio alert signal associated with the phone call. Accordingly, a subscriber can manage incoming calls via input with respect to visual prompts simultaneously displayed on a display screen along with concurrently displayed streaming content)
Except that Cannon and others do not disclose the input being gestures.
However, it is well known in the art to use user’s gestures as input for call management as evidenced in Yah, ¶0006, 0030.

It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to design Cannon’s call handling interface with responses dictated by user gestures as disclosed in Yeh.  Such implementation advantageously allow for more user-friendly operation of a mobile device (See Yeh, ¶0004).

As such, see the rejection established above for detail.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Umemura (US 2005/0031092) - A video-phone call with a portable video-phone terminal is enabled for a cellular phone which has not video-phone service provided, by making use of cameras and display devices placed on the street. For a video-phone call to a portable video-phone terminal, a media converter in a service center distributes data so as to send video data to a public communication terminal on the street, and voice data to a cellular phone without video recording/reproducing capability. A call agent in a service center issues an ID in response to a request from the cellular phone without video recording/reproducing capability on voice call. This ID may be received by a service center via a detector such as a sensor deployed on the street, to provide a video-phone service by using a public communication terminal on the street in the vicinity of the detector.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/QUAN M HUA/Primary Examiner, Art Unit 2645